UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Select Alternative Allocation Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 22 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Advisory Agreement Board Considerations and Fee Evaluation 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate loan risk, volatility in commodity prices, infrastructure and high-yield debt securities, market direction risk (market advances when short, market declines when long), short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. See the prospectus for additional risks and specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –1.74% 1.97% 4.74% 5.28% Adjusted for the Maximum Sales Charge (max 5.75% load) –7.39% –3.90% 3.51% 4.31% MSCI World Index† 2.14% 7.87% 11.69% 8.80% Barclays U.S. Aggregate Bond Index† 2.25% 5.05% 4.29% 5.30% Blended Index† 2.27% 6.83% 9.00% 7.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.42% 4.44% 5.25% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.53% 3.21% 4.26% MSCI World Index† 4.94% 10.20% 8.37% Barclays U.S. Aggregate Bond Index† 5.97% 4.45% 5.25% Blended Index† 5.43% 8.19% 7.67% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –2.18% 1.08% 3.94% 4.48% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –3.13% 1.08% 3.94% 4.48% MSCI World Index† 2.14% 7.87% 11.69% 8.80% Barclays U.S. Aggregate Bond Index† 2.25% 5.05% 4.29% 5.30% Blended Index† 2.27% 6.83% 9.00% 7.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 2.61% 3.65% 4.46% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.61% 3.65% 4.46% MSCI World Index† 4.94% 10.20% 8.37% Barclays U.S. Aggregate Bond Index† 5.97% 4.45% 5.25% Blended Index† 5.43% 8.19% 7.67% Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –1.87% 1.64% 4.35% 4.88% MSCI World Index† 2.14% 7.87% 11.69% 8.80% Barclays U.S. Aggregate Bond Index† 2.25% 5.05% 4.29% 5.30% Blended Index† 2.27% 6.83% 9.00% 7.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 3.08% 4.05% 4.86% MSCI World Index† 4.94% 10.20% 8.37% Barclays U.S. Aggregate Bond Index† 5.97% 4.45% 5.25% Blended Index† 5.43% 8.19% 7.67% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –1.66% 2.04% 4.94% 5.48% MSCI World Index† 2.14% 7.87% 11.69% 8.80% Barclays U.S. Aggregate Bond Index† 2.25% 5.05% 4.29% 5.30% Blended Index† 2.27% 6.83% 9.00% 7.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 3.59% 4.65% 5.46% MSCI World Index† 4.94% 10.20% 8.37% Barclays U.S. Aggregate Bond Index† 5.97% 4.45% 5.25% Blended Index† 5.43% 8.19% 7.67% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges –1.60% 2.19% 5.04% 5.57% MSCI World Index† 2.14% 7.87% 11.69% 8.80% Barclays U.S. Aggregate Bond Index† 2.25% 5.05% 4.29% 5.30% Blended Index† 2.27% 6.83% 9.00% 7.94% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 3.74% 4.76% 5.55% MSCI World Index† 4.94% 10.20% 8.37% Barclays U.S. Aggregate Bond Index† 5.97% 4.45% 5.25% Blended Index† 5.43% 8.19% 7.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.74%, 2.50%, 2.15%, 1.58% and 1.45% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the Deutsche Select Alternative Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. The performance shown for each index is for the time period of September 30, 2008 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with an average maturity of one year or more. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays U.S. Aggregate Bond Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class R Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Portfolio Management Team Pankaj Bhatnagar, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Mutual Funds 83.5% Deutsche Diversified Market Neutral Fund "Institutional"* (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Deutsche Strategic Equity Long/Short Fund "Institutional" (a) Total Mutual Funds (Cost $404,225,526) Exchange-Traded Funds 15.0% SPDR Barclays Convertible Securities Fund SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $71,515,631) Cash Equivalents 1.2% Central Cash Management Fund, 0.06% (a) (b) (Cost $6,171,350) % of Net Assets Value ($) Total Investment Portfolio (Cost $481,912,507)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $484,714,608. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $30,698,831. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,968,213 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $19,269,382. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
